Plaintiff alleged and offered evidence tending to show that the American Cotton Mills, Incorporated, owned a certain village for the use of its employees and had opened a street through the property, which was habitually used by employees in going to and from work in the *Page 916 
mill, and that the defendant town by virtue of an easement, had installed a manhole in one of said paths or streets; that the same was maintained in a negligent manner by virtue of the fact that an unguarded and unlighted manhole was situated near the edge of the pathway, and that in using the pathway to reach the mill she stumbled over said manhole, sustaining serious and permanent injuries.
Issues of negligence, contributory negligence and damages were submitted to the jury. The jury answered the issue of negligence "No," and from judgment upon the verdict the plaintiff appealed.
The facts in this case are the same as detailed in the case of Allen v.Cotton Mills, ante, 704. A perusal of the record and an examination of exceptions taken by the plaintiff fail to disclose reversible error. SeeAtkinson v. Mills Co., 201 N.C. 5.
Affirmed.
SCHENCK, J., took no part in the consideration or decision of this case.